Citation Nr: 0944379	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.

3.  Entitlement to service connection for a right leg 
disability.

4.  Entitlement to service connection for residuals of a 
right big toe injury.

5.  Entitlement to service connection for a right hand 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1949 to 
January 1950.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied service connection for 
bilateral carpal tunnel syndrome, a right leg disability, a 
right big toe disability, and a right hand disability.    

The Veteran was scheduled for a September 2009 travel Board 
hearing; however, he withdrew his hearing request prior to 
his scheduled hearing, indicating that he could not attend, 
and that he wished for the Board to make a decision with the 
evidence on file.  

The issues of entitlement to service connection for bilateral 
carpal tunnel syndrome, a right leg disability, and residuals 
of a right big toe injury are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have right hand disability etiologically 
related to active service.  


CONCLUSION OF LAW

A right hand disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

August 2007 and December 2007 letters, informed the Veteran 
of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  The 
December 2007 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran's VA and private treatment records have been 
associated with the claims file.  The Veteran's service 
treatment records are not available in this case.  The RO 
requested service treatment records from the National 
Personnel Records Center (NPRC) in September 2007; however, 
no clinical records were available.  In cases where the 
Veteran's service treatment records are unavailable through 
no fault of his own, there is a "heightened duty" to assist 
him in the development of the case.  See O'Hare v. Derwinski, 
1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records. See Moore v. Derwinski, 
1 Vet. App. 401 (1991).  A December 2008 RO file memorandum 
shows that the Veteran's service treatment records were 
unavailable for review.  All procedures to obtain service 
treatment records were followed, and all efforts to obtain 
military service treatment records and personnel records were 
attempted.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, evidence of 
record does not indicate that the Veteran has a current right 
hand disability that may be associated with his military 
service.  Absent evidence that indicates that the Veteran has 
a current claimed disability related to his reported in-
service injury, the Board finds that a VA examination is not 
necessary for disposition of the claim.  

VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As the Board has noted above, the Veteran's service treatment 
records are not available.  The Veteran indicated that he was 
not treated at a clinic or dispensary for his right hand in 
service.  The Veteran reported swelling of the hands in 
service from loading cannon shells and reported that he was 
given ice for his hands.  

VA treatment records from 2006 to 2009 and private treatment 
records dated from 2001 to 2005 do not reflect treatment for 
a currently diagnosed right hand disability.  The Board notes 
that the Veteran has been diagnosed with right carpal tunnel 
syndrome of the right hand and wrist; however, this has been 
addressed as a separate issue in the remand below.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, there is no current medical evidence of a 
diagnosed chronic right hand disability.  

The Board has considered the Veteran's own statements in 
support of his claim.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Therefore, 
he cannot provide a competent opinion regarding diagnosis and 
causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In this case, the Board finds that the Veteran is competent 
to report swelling of the hands in service.  There is no 
indication from the record that the Veteran is not credible 
in his report.  Although the Veteran has reported swelling of 
the hands in service, there is no current right hand 
disability related to such shown by the record. Absent 
current medical evidence of diagnosed right hand disability 
related to the Veteran's in-service injury; the Board finds 
that service connection is not warranted. 

C.  Conclusion

The Veteran does not have a currently diagnosed right hand 
disability, and no nexus has been established his current 
complaints and his military service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the Veteran has a right hand disability 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a right hand disability is denied.









REMAND

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

The Veteran's service treatment records are not available in 
this case.  VA treatment records show that the Veteran has 
current bilateral carpal tunnel syndrome.  The Veteran 
reported that he had for swelling and numbness of the hands 
due to loading shells in a 105mm howitzer cannon in service, 
a process which involved both the right and left hands.  He 
reported that he was given ice for his hands in service and 
reported numbness since service.  

The Veteran reported that while hitching a cannon to a truck 
in service, the hitch dropped out of his hands and fell and 
bruised his leg and right side big toe.  He reported that he 
bandaged the "scuff wound above his ankle and below his 
knee" using a first aid kit because they did not have access 
to a hospital dispensary where they were camped.  He reported 
that he lost no blood, but had a lot of pain.  He reported 
that he still had a tender bruise present on his leg and toe.  

A May 2009 VA treatment report shows that the Veteran caught 
his big toe and tripped and fell landing on both knees.  The 
VA physician noted that the Veteran had redness to the right 
lower leg due to an old Army injury.  A subsequent treatment 
report noted some open skin lesions on the right shin due to 
a previous fall.  The Veteran was also noted to have an 
avulsed toenail in the right foot.  

In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination 
is necessary to determine if the Veteran's bilateral carpal 
tunnel syndrome is etiologically related to service, and to 
determine if the Veteran has a current right leg or right big 
toe disability etiologically related to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine to address the 
etiology of his bilateral carpal tunnel 
syndrome and any currently diagnosed 
right leg and/or  right big toe 
disabilities.  The claims folder must 
be made available to the examiner for 
review before the examination.  

a.)  The examiner should render an 
opinion as to whether the Veteran's 
currently diagnosed bilateral carpal 
tunnel syndrome is at least as likely as 
not related to the Veteran's military 
service.  

b.)  The examiner should identify any 
current right leg disability, and should 
render an opinion as to whether any such 
disability is at least as likely as not 
related to the Veteran's military service 
versus a post-service fall.  

c.)  The examiner should identify any 
current right big toe disability, and 
should render an opinion as to whether 
any right big toe disability is at least 
as likely as not related to the Veteran's 
military service versus a post-service 
fall.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
The examiner should address the 
Veteran's statements regarding swelling 
and numbness of the hands due to 
loading shells in a 105mm howitzer 
cannons in service, and his statements 
regarding a right leg and right big toe 
injury, noting that the Veteran is 
competent to report symptoms that he 
experienced.  The examiner should 
specifically comment on any relevant 
findings contained in the Veteran's 
post-service treatment records.  

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


